 330 NLRB No. 411NOTICE:  This opinion is subject to formal revision before publica-tion in the bound volumes of NLRB decisions.  Readers are re-quested to notify the Executive Secretary, National Labor Rela-tions Board, Washington, D.C.  20570, of any typographical orother formal errors so that corrections can be included in thebound volumes.Butler Hall Terrace Restaurant, Inc. and Hotel Em-ployees and Restaurant Employees Union, Local100, of New York, New York and Vicinity.  Case2ŒCAŒ32090November 30, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge and amended charges filed by the Un-ion on March 25, April 22, and June 8, 1999, the GeneralCounsel of the National Labor Relations Board issued a
complaint on June 28, 1999, against Butler Hall Terrace
Restaurant, Inc., the Respondent, alleging that it has
violated Section 8(a)(1) and (5) of the National Labor
Relations Act.  Although properly served copies of the
charges and complaint, the Respondent failed to file an
answer.On November 1, 1999, the General Counsel filed aMotion for Summary Judgment with the Board.  On No-vember 5, 1999, the Board issued an order transferringthe proceeding to the Board and a Notice to Show Causewhy the motion should not be granted.  The Respondent
filed no response.  The allegations in the motion are
therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notesthat unless an answer is filed within 14 days of service,all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated August 17, 1999, notified the Respondent
that unless an answer were received by August 31, 1999,
a Motion for Summary Judgment would be filed.In addition, according to the uncontradicted allegationsof the General Counsel™s motion, on about September 2,1999, the Region received a copy of its August 17, 1999
letter to the Respondent stapled to a United States Bank-ruptcy Court Proof of Claim form.  This material hadbeen sent to the Region by John Pereira, the trustee for
the Respondent™s bankrupt estate.  In a subsequent tele-phone conversation, Pereira informed the General Coun-sel that the Respondent™s bankruptcy proceeding, whichhad been a Chapter 11 proceeding, was recently con-verted to a Chapter 7 proceeding.1  Pereira also told theGeneral Counsel that he was responsible for the Respon-dent™s estate and that he receives all mail sent to the Re-spondent.  Pereira advised the General Counsel to file aproof of claim with the bankruptcy court.  The GeneralCounsel informed Pereira that the General Counselwould file a Motion for Summary Judgment based on the
Respondent™s failure to file an answer to the complaint.
Pereira stated that he would not have any objection to
such a motion.  On about September 9, 1999, the General
Counsel sent Pereira a letter confirming this telephone
conversation.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a New Yorkcorporation with an office and place of business at 400West 119th Street, New York, New York, has been en-gaged in the operation of a restaurant.  Annually, in con-ducting its business operations described above, the Re-spondent derives gross revenues in excess of $500,000,and purchases and receives at its facility goods valued in
excess of $5000 directly from points located outside the
State of New York.  We find that the Respondent is an
employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and that the Union isa labor organization within the meaning of Section 2(5)
of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent (the unit)constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct:All full-time and regular part-time kitchen, diningroom, and bar employees employed by the Respondentin the job classifications specifically set forth in Sched-ule A of the collective bargaining agreement that wasin effect between the Union and the Respondent from
October 1, 1988, through September 30, 1991, exclud-ing managerial employees, clerical employees, officeemployees, professional employees, confidential em-ployees, guards, supervisors as defined in the NationalLabor Relations Act, and all other employees.                                                       1 It is well established that the institution of bankruptcy proceedingsdoes not deprive the Board of jurisdiction or authority to entertain andprocess an unfair labor practice case to its final disposition.  See, e.g.,Cardinal Services, 295 NLRB 933 fn. 2 (1989), and cases cited there.Board proceedings fall within the exception to the automatic stay provi-sion for proceedings by a governmental unit to enforce its police orregulatory powers.  See id., and cases cited therein. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2At all material times, the Union has been the desig-nated exclusive collective-bargaining representative ofthe unit and has been recognized as such representative
by the Respondent.  This recognition has been embodied
in successive collective-bargaining agreements, the mostrecent of which was effective from October 1, 1988,through September 30, 1991, and supplemented by
agreements effective from October 1, 1991, through
September 30, 1995, and from October 1, 1995, through
October 31, 1998.  At all material times, based on Sec-tion 9(a) of the Act, the Union has been the exclusivecollective-bargaining representative of the unit.On January 19 and February 22, 1999, the Union, byletter, requested that the Respondent furnish the Unionwith the following information: a list of all bargaining
unit employees, which shows each employee™s name,
address, telephone number, social security number, clas-sification, date of hire, and wage rate.With the exception of employee social security num-bers, the information requested by the Union is necessaryfor, and relevant to, the Union™s performance of its duties
as the exclusive collective-bargaining representative of
the employees in the unit set forth above.2Since approximately January 19, 1999, the Respondenthas failed and refused to furnish the Union with the in-formation requested by it.On January 11 and 19 and February 22, 1999, the Un-ion, by letters from its president, Henry Tamarin, re-quested that the Respondent meet and bargain collec-tively with the Union, as the exclusive collective-bargaining representative of the unit, for a successor
collective-bargaining agreement to replace the one that
expired on October 31, 1998.  In late January 1999, the
Union, by Tamarin, repeated the aforementioned bar-gaining request.Since approximately January 11, 1999, the Respondenthas failed and refused to bargain with the Union for asuccessor collective-bargaining agreement.The most recent collective-bargaining agreement be-tween the Union and the Respondent requires the Re-spondent to make monetary contributions to the Union™sWelfare Fund and the Union™s Pension Fund by no later
than the 15th day of each month for the preceding monthfor each day the employees in the unit receive, earn, oraccrue pay.Since approximately December 15, 1998, the Respon-dent has failed and refused to make payments to the Wel-fare Fund and the Pension Fund, as required by the col-lective-bargaining agreement.  These subjects relate to                                                       2 The Board has held that social security numbers are not presump-tively relevant.  Accordingly, in the absence of a showing here of theirpotential or probable relevance, we dismiss the allegation concerningthe failure to provide social security numbers.  See American GemSprinkler Co., 316 NLRB 102, 104 fn. 7 (1995); Turner-Brooks ofOhio, 310 NLRB 856, 857 fn. 1 (1993); and Sea-Jet Trucking Corp.,304 NLRB 67 (1991).wages, hours, and other terms and conditions of em-ployment of the unit and are mandatory subjects for thepurposes of collective bargaining.The Respondent engaged in the conduct describedabove without prior notice to the Union and without af-fording the Union an opportunity to bargain with theRespondent with respect to this conduct and the effects
of this conduct.CONCLUSIONS OF LAWBy the acts and conduct described above, the Respon-dent has failed and refused to bargain collectively and ingood faith with the exclusive collective-bargaining repre-sentative of its employees within the meaning of Section8(d) of the Act, and has thereby engaged in unfair labor
practices affecting commerce within the meaning of Sec-tion 8(a)(1) and (5), and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having
found that the Respondent has violated Section 8(a)(5)
and (1) of the Act, we shall order the Respondent to rec-ognize and bargain with the Union as the exclusive rep-resentative of the unit employees concerning a successorcollective-bargaining agreement to replace the contract
that expired on October 31, 1998.  We also shall order
the Respondent to supply the Union with unit employees™names, addresses, telephone numbers, job classifications,dates of hire, and wage rates.Further, we shall order the Respondent to make thecontractually required contributions to the Union™s Wel-fare Fund and the Union™s Pension Fund on behalf of theunit employees.  In addition, we shall order the Respon-dent to make its unit employees whole by making allcontractually required contributions to the funds that it
failed to make since about December 15, 1998, including
any additional amounts applicable to such delinquent
payments as determined pursuant to Merryweather Opti-cal Co., 240 NLRB 1213, 1216 (1979).  The Respondentalso shall reimburse unit employees for any expensesensuing from the Respondent™s failure to make such re-quired contributions, as set forth in Kraft Plumbing &Heating, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940(9th Cir. 1981), and shall make them whole for anylosses attributable to the Respondent™s failure to abide bythe terms of the collective-bargaining agreement, such
amounts to be computed in the manner set forth in OgleProtection Service, 183 NLRB 682 (1970), enfd. 444F.2d 502 (6th Cir. 1971), with interest as prescribed inNew Horizons for the Retarded, 283 NLRB 1173(1987).3                                                       3 To the extent that an employee has made personal contributions toa fund that are accepted by the fund in lieu of the employer™s delin- BUTLER HALL TERRACE RESTAURANT3ORDERThe National Labor Relations Board orders that theRespondent, Butler Hall Terrace Restaurant, Inc., NewYork, New York, its officers, agents, successors, and
assigns, shall1. Cease and desist from(a) Failing and refusing to bargain with Hotel Employ-ees and Restaurant Employees Union, Local 100, of NewYork, New York and Vicinity, as the exclusive collec-tive-bargaining representative of the employees in thefollowing appropriate unit:All full-time and regular part-time kitchen, diningroom, and bar employees employed by the Respondentin the job classifications specifically set forth in Sched-ule A of the collective bargaining agreement that wasin effect between the Union and the Respondent from
October 1, 1988, through September 30, 1991, exclud-ing managerial employees, clerical employees, officeemployees, professional employees, confidential em-ployees, guards, supervisors as defined in the NationalLabor Relations Act, and all other employees.(b) Failing to furnish the Union with information thatis relevant and necessary to its role as the exclusive col-lective-bargaining representative of the unit employees.(c) Failing to make contributions to the Union WelfareFund and the Union Pension Fund on behalf of the unitemployees as required by the Respondent™s most recentcollective-bargaining agreement with the Union.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the unit employees concerning termsand conditions of employment and, if an understanding is
reached, embody the understanding in a signed agree-ment.(b) Furnish the Union with the names, addresses, tele-phone numbers, job classifications, dates of hire, andwage rates of all unit employees.(c) Make all delinquent contributions to the UnionWelfare Fund and the Union Pension Fund required bythe collective-bargaining agreement, and reimburse the
funds for its failure to do so since about December 15,
1998, as set forth in the remedy section of this decision.(d) Make whole the unit employees, by reimbursingthem for any expenses ensuing from its failure to makethe required contributions to the Union Welfare Fund andthe Union Pension Fund, and for any losses attributable                                                                                        quent contributions during the period of the delinquency, the Respon-dent will reimburse the employee, but the amount of such reimburse-ment will constitute a setoff to the amount that the Respondent other-wise owes the fund.to the Respondent™s failure to abide by the terms of thecollective-bargaining agreement, as set forth in the rem-edy section of this decision.(e) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(f) Within 14 days after service by the Region, post atits facility in New York, New York, copies of the at-tached notice marked ﬁAppendix.ﬂ4  Copies of the notice,on forms provided by the Regional Director for Region2, after being signed by the Respondent's authorized rep-resentative, shall be posted by the Respondent andmaintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since December15, 1998.(g) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
Dated, Washington, D.C.  November 30, 1999    Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                          Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4  APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain with Hotel Em-ployees and Restaurant Employees Union, Local 100, ofNew York, New York and Vicinity, as the exclusive
collective-bargaining representative of the employees in
the following appropriate unit:All full-time and regular part-time kitchen, diningroom, and bar employees employed by us in the jobclassifications specifically set forth in Schedule A of
the collective bargaining agreement that was in effect
between the Union and us from October 1, 1988,
through September 30, 1991, excluding managerial
employees, clerical employees, office employees, pro-fessional employees, confidential employees, guards,supervisors as defined in the National Labor Relations
Act, and all other employees.WE WILL NOT fail to furnish the Union with informationthat is relevant and necessary to its role as the exclusivecollective-bargaining representative of the unit employ-ees.WE WILL NOT fail to make contributions to the UnionWelfare Fund and the Union Pension Fund on behalf ofthe unit employees as required by our most recent col-lective-bargaining agreement with the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union as the ex-clusive representative of the unit employees concerningterms and conditions of employment and, if an under-standing is reached, embody the understanding in asigned agreement.WE WILL furnish the Union with the names, addresses,telephone numbers, job classifications, dates of hire, andwage rates of all unit employees.WE WILL make all delinquent contributions to the Un-ion Welfare Fund and the Union Pension Fund requiredby the collective-bargaining agreement, and reimbursethe Funds for our failure to do so since about December
15, 1998.WE WILL make whole the unit employees, by reim-bursing them for any expenses ensuing from our failureto make the required contributions to the Union Welfare
Fund and the Union Pension Fund, and for any losses
attributable to our failure to abide by the terms of the
collective-bargaining agreement, with interest.BUTLER HALL TERRACE RESTAURANT, INC.